Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-5 recite “a communications interface to receive measurement values indicative of a physiological condition in the body of the user influenced by the fluid”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a communications interface to receive measurement values indicative of a physiological condition in the body of the user influenced by the fluid” with “a communications interface configured to receive measurement values indicative of a physiological condition in the body of the user influenced by the fluid”. Examiner notes claims 2-15 are similarly rejected by virtue of their dependency on claim 1.
Regarding claim 1, lines 6-7 recite “a control module … to operate the actuation arrangement…”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a control module … to operate the actuation arrangement…” with “a control module … and configured to operate the actuation arrangement…”. Examiner notes claims 2-15 are similarly rejected by virtue of their dependency on claim 1.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Regarding claim 1, lines 4-5 recite “a communications interface to receive measurement values indicative of a physiological condition in the body of the user influenced by the fluid”. The Examiner is unsure as to what structure is providing the measurement values to the communications interface. Is it a sensor? A monitor? The omitted elements are: a sensor or monitor that provides the communications interface with the measurement values. 
Examiner notes claims 2-15 are similarly rejected by virtue of their dependency on claim 1.
Regarding claim 2, lines 1-2 recite “further comprising a user interface to receive an input carbohydrate amount”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “further comprising a user interface to receive an input carbohydrate amount” with “further comprising a user interface configured to receive an input carbohydrate amount”. 
Claim 3 is similarly rejected by virtue of its dependency upon claim 2.
Regarding claim 3, lines 1-2 recite “wherein the control module determines a subsequent bolus amount”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “wherein the control module determines a subsequent bolus amount” with “wherein the control module is configured to determine 
Regarding claim 4, lines 1-2 recite “wherein the control module determines an adjustment factor”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “wherein the control module determines an adjustment factor” with “wherein the control module is configured to determine
Regarding claim 8, lines 1-2 recite “the data storage element maintaining a fluid sensitivity factor associated with the user”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “the data storage element maintaining a fluid sensitivity factor associated with the user” with “the data storage element configured to maintain 
Regarding claim 16, line 4 recite “a communications interface to receive glucose measurement values for a user”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a communications interface to receive glucose measurement values for a user” with “a communications interface configured to receive glucose measurement values for a user”. Examiner notes claims 17-18 are similarly rejected by virtue of their dependency on claim 16.
Regarding claim 16, lines 5-6 recite “a control module … to operate the actuation arrangement…”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a control module … to operate the actuation arrangement…” with “a control module … and configured to operate the actuation 
Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Regarding claim 16, line 4 recites “a communications interface to receive glucose measurement values for the user”. The Examiner is unsure as to what structure is providing the glucose measurement values to the communications interface. Is it a sensor? A monitor? The omitted elements are: a sensor or monitor that provides the communications interface with the measurement values. 
Examiner notes claims 17-18 are similarly rejected by virtue of their dependency on claim 16.
Regarding claim 19, line 5 recite “a communications interface to receive glucose measurement values for a user”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a communications interface to receive glucose measurement values for a user” with “a communications interface configured to receive glucose measurement values for a user”. Examiner notes claim 20 is similarly rejected by virtue of their dependency on claim 16.
Regarding claim 19, lines 6-7 recite “a control module … to operate the actuation arrangement…”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “a control module … to operate the actuation arrangement…” with “a control module … and configured to operate the actuation arrangement…”. Examiner notes claim 20 is similarly rejected by virtue of their dependency on claim 19.
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Regarding claim 19, line 5 recites “a communications interface to 
Examiner notes claim 20 is similarly rejected by virtue of their dependency on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0234663 to Yodfat et al.
Regarding claim 1, Yodfat et al. discloses an infusion device (drug/insulin infusion device) comprising: 
an actuation arrangement (dispensing unit 1010) operable to deliver fluid (drug/insulin) to a body of a user; 
a data storage element (memory 2020); 
a communications interface (glucose sensor (paragraph 115), such as a glucose sensing means (e.g. glucometer) incorporated into the remote control unit 1008, or the glucose sensor can be incorporated into the dispensing unit 1010 (paragraph 105)) configured to receive measurement values (body analyte level of a user/measured blood glucose levels) indicative of a physiological condition (body 
a control module (processor 2010, which can be incorporated into the remote control unit 1008 (see Fig. 1) or can be incorporated into the dispensing unit 1010 (paragraph 105), and/or bolus selector 2000, which can be implemented in a standalone device, or it can be implemented in a glucometer, an infusion pump,) coupled to the actuation arrangement (dispensing unit 1010) (if the processor 2010/bolus selector 2000 is incorporated into the remote control unit 1008, then the processor 2010/bolus selector 2000 is electronically coupled to the actuation arrangement/dispensing unit 1010; or if the processor 2010/bolus selector 2000 is incorporated into actuation arrangement/dispensing unit 1010, then the processor 2010/bolus selector 2000 is physically coupled to the actuation arrangement/dispensing unit 1010), the data storage element (memory 2020 is at least electronically coupled to the control module/processor 2010), and the communications interface (if the glucose sensor is incorporated into the remote control unit 1008, then the processor 2010/bolus selector 2000 is electronically coupled to the glucose sensor; or if the glucose sensor is incorporated into actuation arrangement/dispensing unit 1010, then the processor 2010/bolus selector 2000 is physically coupled to the communication interface/ glucose sensor) and configured to operate the actuation arrangement (dispensing unit 1010) to deliver a bolus amount of the fluid (drug/insulin) influenced by an initial value for a ratio (carb to insulin ratio) stored by the data storage element (memory 2020) (paragraphs 97, 120, 157), identify a residual value (residual or remaining insulin 208; paragraphs 75, 77 and 92; contributes to the user's diabetic state/insulin needs) for the physiological condition (body analyte level of a user/blood glucose levels) based at least in part on one or more of the measurement values (body analyte level of a user/measured blood glucose levels) after delivery of the bolus amount (previous bolus dose amount, paragraph 92 and paragraph 113), determine an updated value for the ratio (new carb to insulin ratio; paragraphs 87-88 and 159) by adjusting the initial value (carb to insulin ratio) to compensate for the residual value (paragraphs 19, 75, 92, 112-113 and 159), and store the updated value for the ratio  (new carb to insulin ratio; paragraphs 87-88 and 159) in the data storage element (memory; paragraph 87-88).
Regarding claim 2, Yodfat et al. discloses the claimed invention as discussed above concerning claim 1, and Yodfat et al. further discloses a user interface (user interface (paragraph 38), which can be 
Regarding claim 3, Yodfat et al. discloses the claimed invention as discussed above concerning claim 2, and Yodfat et al. further discloses that the control module (processor 2010/bolus selector 2000) determines a subsequent bolus amount based on the updated value and a second carbohydrate amount received via the user interface (paragraphs 126 and 159).

Regarding claim 16, Yodfat et al. discloses an infusion device (drug/insulin infusion device) comprising: 
an actuation arrangement (dispensing unit 1010) operable to deliver insulin (drug/insulin) to a body of a user; 
a data storage element (memory 2020); 
a communications interface (glucose sensor (paragraph 115), such as a glucose sensing means (e.g. glucometer) incorporated into the remote control unit 1008, or the glucose sensor can be incorporated into the dispensing unit 1010 (paragraph 105)) configured to receive glucose measurement values (body analyte level of a user/measured blood glucose levels) for the user; and 
a control module (processor 2010, which can be incorporated into the remote control unit 1008 (see Fig. 1) or can be incorporated into the dispensing unit 1010 (paragraph 105), and/or bolus selector 2000, which can be implemented in a standalone device, or it can be implemented in a glucometer, an infusion pump,) coupled to the actuation arrangement (dispensing unit 1010) (if the processor 2010/bolus selector 2000 is incorporated into the remote control unit 1008, then the processor 2010/bolus selector 2000 is electronically coupled to the actuation arrangement/dispensing unit 1010; or if the processor 2010/bolus selector 2000 is incorporated into actuation arrangement/dispensing unit 1010, then the processor 2010/bolus selector 2000 is physically coupled to the actuation arrangement/dispensing unit 1010), the data storage element (memory 2020 is at least electronically coupled to the control and configured to operate the actuation arrangement (dispensing unit 1010) to deliver a bolus amount of the insulin (drug/insulin) influenced by an initial carbohydrate ratio (carb to insulin ratio) stored by the data storage element (memory 2020) (paragraphs 97, 120, 157), identify a residual glucose value (current blood glucose reading; paragraphs 75 and 77; contributes to the user's diabetic state/insulin needs) based at least in part on one or more of the glucose measurement values (body analyte level of a user/measured blood glucose levels) after delivery of the bolus amount (previous bolus dose amount, paragraph 92 and paragraph 113), determine an updated carbohydrate ratio (new carb to insulin ratio; paragraphs 87-88 and 159) by adjusting the initial carbohydrate ratio (carb to insulin ratio) to compensate for the residual glucose value (to achieve a target blood glucose value, for example, paragraphs 75 and 121), and store the updated carbohydrate ratio (new carb to insulin ratio; paragraphs 87-88 and 159) in the data storage element (memory; paragraph 87-88).
Regarding claim 17, Yodfat et al. discloses the claimed invention as discussed above concerning claim 16, and Yodfat et al. further discloses a user interface (user interface (paragraph 38), which can be one or more buttons located on the actuation arrangement/dispensing patch unit 1010 (paragraph 71) and/or the bolus selector 2000 and/or input means 2030 on the remote control unit 1008) to receive an input carbohydrate amount (carb content/intake/load, paragraphs 75 and 59 and Fig. 8), wherein: the control module (processor 2010/bolus selector 2000) determines the bolus amount based on the initial carbohydrate ratio (carb to insulin ratio) and the input carbohydrate amount (carb content/intake/load).

Regarding claim 19, Yodfat et al. discloses a system (drug/insulin infusion device and system) comprising: 
a user interface (user interface (paragraph 38), which can be one or more buttons located on the actuation arrangement/dispensing patch unit 1010 (paragraph 71) and/or the bolus selector 2000 and/or 
an actuation arrangement (dispensing unit 1010) operable to deliver insulin (drug/insulin) to a body of a user; 
a data storage element (memory 2020); 
a communications interface (glucose sensor (paragraph 115), such as a glucose sensing means (e.g. glucometer) incorporated into the remote control unit 1008, or the glucose sensor can be incorporated into the dispensing unit 1010 (paragraph 105)) configured to receive glucose measurement values (body analyte level of a user/measured blood glucose levels) for the user; and 
a control module (processor 2010, which can be incorporated into the remote control unit 1008 (see Fig. 1) or can be incorporated into the dispensing unit 1010 (paragraph 105), and/or bolus selector 2000, which can be implemented in a standalone device, or it can be implemented in a glucometer, an infusion pump,) coupled to the actuation arrangement (dispensing unit 1010) (if the processor 2010/bolus selector 2000 is incorporated into the remote control unit 1008, then the processor 2010/bolus selector 2000 is electronically coupled to the actuation arrangement/dispensing unit 1010; or if the processor 2010/bolus selector 2000 is incorporated into actuation arrangement/dispensing unit 1010, then the processor 2010/bolus selector 2000 is physically coupled to the actuation arrangement/dispensing unit 1010), the data storage element (memory 2020 is at least electronically coupled to the control module/processor 2010), the user interface (user interface (paragraph 38), which can be one or more buttons located on the actuation arrangement/dispensing patch unit 1010 (paragraph 71) and/or the bolus selector 2000 and/or input means 2030 on the remote control unit 1008)and the communications interface (if the glucose sensor is incorporated into the remote control unit 1008, then the processor 2010/bolus selector 2000 is electronically coupled to the glucose sensor; or if the glucose sensor is incorporated into actuation arrangement/dispensing unit 1010, then the processor 2010/bolus selector 2000 is physically coupled to the communication interface/ glucose sensor) and configured to determine a bolus amount of insulin (insulin bolus) based on the input carbohydrate amount (carb content/intake/load, paragraphs 75 and 59 and Fig. 8) and an initial carbohydrate ratio (carb to insulin ratio) stored by the data storage element (memory 2020), operate the actuation arrangement (dispensing unit 1010) to deliver the bolus 
Regarding claim 20, Yodfat et al. discloses the claimed invention as discussed above concerning claim 19, and Yodfat et al. further discloses that the residual glucose value (current blood glucose reading) represents a difference between a post-prandial glucose settling value and a pre-prandial glucose settling value (for most people suffering from diabetes, the blood glucose level is in the range of 90-130 mg/dL before a meal, and less than 180 mg/dL 1-2 hours after the start of a meal (paragraph 11), as such, any current blood glucose reading taken between meals represents a difference between a post-prandial glucose settling value (glucose level after eating, i.e., a high blood glucose level) and a pre-prandial glucose settling value (glucose level before eating, i.e., a low blood glucose level).

Allowable Subject Matter
Claims 4-12 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783